Exhibit 10.1

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (this “Agreement”) is
made by and between Earl W. McNiel (“Employee”) and Erin Energy Corporation (the
“Company”) effective as of the 6th day of May, 2015 (the “Effective Date”).

 

WITNESSETH

 

1.     Whereas, Employee wishes to resign his employment with the Company,
effective as of the Resignation Date; and

 

2.     Whereas, Employee and the Company entered into an employment agreement
dated February 27, 2013 (the “Employment Agreement”); and

 

3.     Whereas, Employee and the Company desire to further memorialize
Employee’s obligations with respect to any trade secrets and/or proprietary and
confidential information acquired by Employee during his employment; and

 

4.     Whereas, Employee desires to release any and all claims or causes of
action Employee has or may have against the Company Parties (as defined below),
including without limitation those that may have arisen during, or as a result
of, Employee’s employment or the end of Employee’s employment.

 

5.     Now, therefore, for and in consideration of the mutual covenants and
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Employee and the
Company hereby agree:

 

Section 1.      Resignation from Employment. Employee acknowledges that he has
decided to voluntarily resign his employment from the Company effective as of
May 31, 2015 (the “Resignation Date”). Accordingly, the parties agree that
Employee’s last day of employment with the Company will be the Resignation Date.

 

Section 2.      Severance and Other Benefits. The Company, in exchange for the
promises of Employee contained below, agrees as follows, subject to Employee’s
signing and non-revocation of the Supplementary Release:

 

A.     The Company agrees to pay Employee the total amount of $368,750,
consisting of one year’s base salary at $295,000.00 per annum plus Employee’s
bonus for 2014 in the amount of $73,750.00, less any legally required deductions
and withholdings (the “Severance Amount”). The Severance Amount will be paid as
follows, commencing the first month following the Resignation Date: twenty-four
(24) months at a rate of $15,000.00 per month and one (1) month at a rate of
$8,750.00 per month. Such amounts shall be paid by payroll continuation in
accordance with the Company’s normal payroll practices and be subject to any
applicable deductions and withholdings.

 

 
 

--------------------------------------------------------------------------------

 

 

B.     The Company will accelerate by twelve (12) months the vesting of all
outstanding restricted common stock and options exercisable for common stock
previously granted to Employee under the Company’s 2009 Equity Incentive Plan
(the “Plan”), with all vested options (including accelerated options) remaining
exercisable for a period of twelve (12) months following the Resignation Date.
Any vested stock options not exercised during such time period and any unvested
stock options and restricted shares of common stock not vesting within the
acceleration period shall expire and become forfeit in accordance with terms of
the granting documents. Exercise of stock options and issuance of restricted
stock shall be in accordance with the Plan, the granting documents and
applicable Company policies and procedures.

 

C.     The Company agrees to grant Employee 38,412 shares of restricted common
stock under the Plan, which shares shall vest on the Resignation Date and
constitute Employee’s long-term incentive grant for 2015.

 

D.     During the portion, if any, of the twelve-month period following the
Resignation Date that Employee elects to continue coverage for Employee and
Employee’s eligible dependents under the Company’s group health and dental plans
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) and/or Sections 601 through 608 of the Employee Retirement Income
Security Act of 1974, as amended, the Company shall reimburse Employee on a
monthly basis for the premium costs paid by Employee in order to continue such
health and/or dental coverage (the “COBRA Reimbursement”). The Company shall
provide the COBRA Reimbursement within five days after Employee submits
documentation to the Company evidencing his monthly payments to elect applicable
continuation coverage; provided, however, that Employee must submit such
documentation within thirty (30) days of his applicable payments, and provided
further that the Company shall have no obligation to make the COBRA
Reimbursements described above as of the date that Employee becomes eligible to
participate in another entity’s health and/or dental insurance coverage, as
applicable (which such eligibility shall be promptly reported by Employee to the
Company).

 

E.     The Company shall pay, in accordance with its normal payroll procedures,
the base salary payable to Employee under the Employment Agreement accruing
prior to the Resignation Date and shall reimburse Employee for all ordinary
business expenses in accordance with the Company’s business expense
reimbursement policy. Employee shall submit evidence of reimbursable business
expenses incurred prior to the Resignation Date within ten business days after
the Resignation Date and the Company shall reimburse such business expenses
within five business days after receipt of such evidence. In addition, in his
final paycheck for service through the Resignation Date, Employee shall receive
payment for the value of his actual accrued but unused vacation days.

 

Section 3.     Prior Rights and Obligations. Except as provided for in this
Agreement, this Agreement extinguishes all rights, if any, which Employee may
have, contractual or otherwise, relating to his employment with the Company,
including any rights to severance benefits under the Employment Agreement.
Employee expressly acknowledges and agrees that his employment will end, or has
ended, as of the Resignation Date and that, other than as provided in Sections
2B and 2C, he has not vested, and will not vest, in the stock options or
restricted stock that he was awarded during his employment and he shall have no
further rights with respect to any such stock options or restricted stock.

 

 
2

--------------------------------------------------------------------------------

 

 

The Company agrees that, notwithstanding Employee’s resignation and the terms of
this Agreement, Employee shall continue to be the beneficiary of any indemnity
provisions in the Company’s Certificate of Incorporation or Bylaws.

 

Section 4.     Release by Employee. Employee hereby releases and discharges the
Company, its affiliates and its subsidiaries and Board of Directors, and their
respective predecessors, successors, owners, partners, officers, directors,
members, employees, agents, attorneys, benefit plans, administrators and
insurers (collectively the “Company Parties”), from any and all claims, demands,
liabilities and causes of action, whether statutory or common law, including,
but not limited to, any claim for salary, benefits, payments, expenses, costs,
damages, penalties, compensation, remuneration, contractual entitlements; and
all claims or causes of action relating to any matter occurring on or prior to
the date that Employee executes this Agreement, including without limitation any
claim arising out of, or relating to:  (i) the Age Discrimination in Employment
Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of 1964, as
amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; (v) the Employee Retirement
Income Security Act of 1974, as amended; (vi) the Immigration Reform Control
Act, as amended; (vii) the Americans with Disabilities Act of 1990, as amended;
(viii) the National Labor Relations Act, as amended; (ix) the Occupational
Safety and Health Act, as amended; (x) the Family and Medical Leave Act of 1993,
as amended; (xi) any state or federal anti-discrimination and/or
anti-retaliation law; (xii) any other local, state or federal law, regulation or
ordinance; (xiii) any public policy, contract, tort, or common law claim; (xiv)
any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in the matters referenced herein; and (xv) any and all claims Employee
may have arising as the result of any alleged breach of any contract, incentive
compensation plan or agreement, restricted unit agreement, or stock option plan
or agreement with any Company Party including, without limitation the Employment
Agreement (collectively, the “Released Claims”).  This Agreement is not intended
to indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Employee is simply agreeing that, in exchange for the
consideration recited in Sections 2A through 2E of this Agreement, any and all
potential claims of this nature that Employee may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived.

 

Notwithstanding this release of liability, nothing in this Agreement prevents
Employee from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Employee understands and agrees that he is waiving any and all
rights to recover any monetary or personal relief or recovery as a result of
such EEOC or comparable state or local agency proceeding or subsequent legal
actions.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 5.       ADEA Rights. Employee further acknowledges that:

 

A.     He has been advised in writing by virtue of this Agreement that he has
the right to seek legal counsel, and he has sought such counsel, before signing
this Agreement.

 

B.     He has been given twenty-one (21) days within which to consider the
waivers included in this Agreement. If Employee chooses to sign the Agreement at
any time prior to that date, it is agreed that Employee signs willingly and
voluntarily and expressly waives his right to wait the entire twenty-one (21)
day period as provided in the law.

 

C.     Employee has seven (7) days after signing this Agreement to revoke it.
This Agreement will not become enforceable until the revocation period has
expired. Any notice of revocation of the Agreement is effective only if given to
Nicolas Evanoff, Esq., Senior Vice President, General Counsel and Secretary of
the Company (at the address of the Company set forth below), in writing by the
close of business on the seventh (7th) day after Employee’s signing of this
Agreement. Employee acknowledges and agrees that if he chooses to revoke his
acceptance of this Agreement, or if he does not comply with the provisions of
Section 6 below, he will not receive the payments and benefits set forth in
Sections 2A through 2E.

 

D.     Employee is not entitled to receive any payments or benefits under the
Employment Agreement as a result of his resignation from employment. Employee
agrees that he is receiving, pursuant to this Agreement, consideration greater
than anything of value to which he is already entitled.

 

Section 6.      Supplementary Release. In the event that Employee executes this
Agreement prior to the Resignation Date, Employee agrees that he will execute
the supplementary release that is attached to this Agreement (the “Supplementary
Release”) on the Resignation Date or within two business days thereafter.
Employee agrees and understands that he will not be entitled to any of the
Severance Amount or other payments and benefits described in Sections 2A through
2E unless he has complied with this requirement.

 

Section 7.     Opportunity to Consult with Professional Advisors. Employee
expressly acknowledges and agrees that he has had the opportunity to consult
with, and has consulted with independent legal, tax and other professional
advisors of his choosing with regard to his entry into this Agreement and the
consequences thereof. Employee acknowledges and agrees that he enters into this
Agreement knowingly and voluntarily with full understanding of the claims
released herein and the tax consequences of the payments and benefits to be
received by him hereunder.

 

Section 8.     Proprietary and Confidential Information. Employee agrees and
acknowledges that, during the course of his employment with the Company, he has
acquired information regarding the Company’s trade secrets and/or proprietary
and confidential information related to the Company’s past, present and
anticipated business. Therefore, except as may be required by law, Employee
acknowledges that Employee will not, at any time, disclose to others, permit to
be disclosed, used, permit to be used, copy or permit to be copied, any trade
secrets and/or proprietary and confidential information acquired during his
employment with the Company. Such obligations are in addition to those
commitments by Employee contained in Sections 5 and 6 of the Employment
Agreement, which Employee acknowledges and agrees are enforceable and shall
continue in full force and effect.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 9.       Amendments. This Agreement may only be amended in writing
signed by Employee and an authorized officer of the Company.

 

Section 10.     Confidentiality. Employee agrees that he will not, and that any
person acting on Employee’s behalf will not, directly or indirectly, speak
about, disclose or in any way, shape or form communicate to anyone, except as
permitted in this Section, the terms of this Agreement or the consideration paid
under this Agreement. The Company and Employee agree that the above described
information may be disclosed only as follows:

 

A.     to the extent as may be required by law to support the filing of
Employee’s income tax returns or any legally required disclosures or legal
filings;

 

B.     to the extent as may be compelled by legal process or required by
applicable law;

 

C.     to the extent necessary to Employee’s legal or financial or tax advisors,
but only after such person to whom the disclosure is to be made agrees to
maintain the confidentiality of such information and to refrain from making
further disclosures or use of such information.

 

Section 11.     Non-disparagement. Employee shall not make any unfavorable or
unflattering statements about the Company Parties including, but not limited to,
comments about the conduct of other employees or members of the Company’s Board
of Directors. Employee agrees that he will not disparage, criticize, condemn or
impugn the business or personal reputation or character of any Company Party, or
any of the actions which are, have been or may be taken by a Company Party with
respect to or based upon matters, events, facts or circumstances arising or
occurring prior to the date of execution of this Agreement.

 

Section 12.     Cooperation. Employee shall cooperate with the Company to the
extent reasonably required by the Company in all matters relating to the winding
up of his pending work on behalf of the Company and the orderly transfer of any
such pending work. Employee agrees to immediately notify the Company, if he is
served with legal process to compel him to disclose any information related to
his employment with the Company, unless prohibited to do so by law.

 

Section 13.     Return of Documents and Property. Employee agrees to deliver at
the termination of employment all correspondence, memoranda, notes, records,
data, or information, analyses, or other documents and all copies thereof,
including information in electronic form, which are related in any manner to the
past, present or anticipated business of the Company or its affiliated
companies. Employee further agrees to deliver at the termination of employment,
any Company property which he may have in his possession or have been given use
of during his employment, including without limitation, office keys, key cards,
laptop computers, data media and cellular telephones.

 

 
5

--------------------------------------------------------------------------------

 

 

Section 14.     Enforcement of Agreement and Release. Should any provisions of
this Agreement be held invalid or wholly or partially unenforceable, such
holdings shall not invalidate or void the remainder of this Agreement. Portions
held to be invalid or unenforceable shall be revised and reduced in scope as to
be valid and enforceable, or if such is not possible, then such portion shall be
deemed to have been wholly excluded with the same force and effect as if they
had never been included herein.

 

Section 15.     Notices. Any notice, request, demand, waiver or consent required
or permitted hereunder shall be in writing and shall be given by prepaid
registered or certified mail, with return receipt requested, addressed as
follows:

 

For the Company:

 

1330 Post Oak Blvd., Suite 2250

Houston, Texas 77056

Attn: Chief Executive Officer

 

With a copy to the General Counsel

 

For the Employee:

 

Earl W. McNiel

1606 Cambridge Oaks Circle

Houston, Texas 77094

 

The date of any such notice and of such service thereof shall be deemed to be
the date of mailing. Each party may change its address for the purpose of notice
by giving notice to the other in writing.

 

Section 16.     Choice of Law. It is agreed that the laws of Texas shall govern
this Agreement and that venue for any claim necessary to enforce the provisions
of this Agreement shall be proper in state or federal courts located in Harris
County, Texas.

 

Section 17.     Remedies. The Parties agree that because damages at law for any
breach or nonperformance of this Agreement by Employee, while recoverable, will
be inadequate, this Agreement may be enforced in equity by specific performance,
injunction, or otherwise. Should any provisions of this Agreement be held to be
invalid, such holdings shall not invalidate or void the remainder of this
Agreement. Employee shall be entitled to enforce his rights and the Company’s
obligations under this Agreement by any and all applicable actions at law or
equity.

 

[Remainder of page intentionally left blank]

 

 
6

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AND RELEASE AS OF
THE EFFECTIVE DATE.

 

EMPLOYEE

 

 

 

By:  /s/ Earl W. McNiel                                     

    05/06/2015                             

Earl W. McNiel

DATE

 

 

             

THE COMPANY

 

 

 

By:  /s/ Dr. Kase Lukman Lawal                       

    05/06/2015                             

Name:   Dr. Kase Lukman Lawal

DATE

Title:     Chief Executive Officer

 

           

 
7

--------------------------------------------------------------------------------

 

 

SUPPLEMENTAL RELEASE

 

Earl W. McNiel (“Employee”), previously signed a Separation Agreement and
General Release of Claims (the “Original Agreement”) effective May 6, 2015 and
hereby enters this Supplemental Release (the “Supplemental Release”). In this
Supplemental Release, Employee hereby releases the Company Parties from any and
all claims arising out of Employee’s employment or termination from employment
and all other claims that may have arisen between the time that Employee signed
the Original Agreement and the date that Employee signs this Supplemental
Release. This Supplemental Release incorporates all of the terms of the Original
Agreement (and uses the same defined terms) and, in signing below, Employee
expressly acknowledges and agrees as follows:

 

1.     Employee hereby releases and discharges the Company Parties from any and
all Released Claims and all other claims that would have been Released Claims
had Employee executed the Original Agreement on the date that Employee executes
this Supplemental Release.  This Supplemental Release is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Employee is simply agreeing that, in exchange for the
consideration recited in Sections 2A through 2E of the Original Agreement, any
and all potential claims of this nature that Employee may have against the
Company Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived.

 

2.     Other than those sums that Employee may be owed pursuant to Sections 2A
through 2E of the Original Agreement, Employee has received all sums,
compensation, wages, benefits and remuneration that he has been owed, or ever
could be owed, by the Company Parties. Employee further represents that, in the
course of his employment, he has received all leaves (paid and unpaid) that he
was owed by the Company Parties.

 

IN SIGNING BELOW, EMPLOYEE EXPRESSLY ACKNOWLEDGES AND AGREES THAT HE HAS READ
AND UNDERSTOOD THE ORIGINAL AGREEMENT AND THIS SUPPLEMENTAL RELEASE AND EMPLOYEE
KNOWINGLY AND VOLUNTARILY AFFIRMS THE STATEMENTS MADE BY HIM, AND THE RELEASES
GIVEN BY HIM, IN THE ORIGINAL AGREEMENT.

 

 

 

By: /s/                                                                    

                                                          

Earl W. McNiel  

DATE

 

 

                                      

 

8